Citation Nr: 0928215	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-21 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a prostate 
condition.

2.  Entitlement to service connection for impotence.

3.  Entitlement to service connection for residuals of chest 
stabbing.

4.  Entitlement to service connection for anxiety. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Observer
ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
November 1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 RO decision, which 
denied claims for service connection for anxiety, a prostate 
condition, impotence, and residuals of a chest stabbing.

In April 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Waco, Texas RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
anxiety, a prostate condition, impotence, and residuals of a 
chest stabbing.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of these 
claims.

With respect to the Veteran's claims for service connection 
for anxiety and residuals of a chest stabbing, the Veteran 
indicated at the April 2009 hearing that a brawl broke out in 
downtown Temple and he was mistakenly stabbed while walking 
with friends during service.  The Veteran also asserted at 
this hearing that he began to experience anxiety during 
service, particularly in crowds, and currently experiences 
anxiety over his claimed erectile dysfunction.  After the 
aforementioned incident, he indicated that he became 
frustrated easily, got into fights, and even went absent 
without leave for a period of time.  

A review of the Veteran's service treatment records reveals 
that he was noted as having diffuse anxiety in March 1974.  
In a July 1974 service treatment record, the Veteran 
requested a profile for a chest stab wound.  On his August 
1974 separation examination report, the Veteran was noted as 
having a well-healed scar on the anterior chest.  On an 
August 1974 Report of Medical History, the Veteran reported 
incurring a stab wound to the chest.  The Veteran's DD-214 
Form reflects that he lost 7 days under 10 USC 972.    

The Board notes that the claims file does not contain any 
medical evidence indicating that the Veteran has current 
diagnoses of an anxiety disorder or residuals of a stab wound 
to the chest.  However, the Board notes that the Veteran is 
competent to offer a description of the symptoms he 
experienced in service, and to describe a continuity of 
symptoms since service.  A layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Charles v. Principi, 16 Vet. App. 370 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability or recurrent symptoms, and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination.

In this case, as the Veteran's service treatment records 
reflect complaints of anxiety and several references to a 
stab wound having occurred, and the Veteran asserted at the 
April 2009 hearing that he currently experiences anxiety and 
residuals of this stab wound, to specifically include a 3-
inch scar on his sternum, symptoms which he is competent to 
report, the Board finds that the necessity for a VA 
examination is shown for the proper assessment of the 
Veteran's claims.  38 U.S.C.A. § 5103A (West 2002).  Thus, 
these issues must be remanded in order to schedule the 
Veteran for appropriate VA examinations to determine whether 
he has any current residuals of a stab wound to the chest, to 
include a scar, and whether he has a current psychiatric 
disorder, and if so whether it was caused or aggravated by 
his active duty service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

With respect to the Veteran's claims for service connection 
for a prostate condition and impotence, the Veteran reported 
at the April 2009 hearing that he had been treated in service 
for impotence and prostate problems.  A review of the 
Veteran's service treatment records reveals that the Veteran 
was evaluated in February 1974 for prostatitis, urinary 
symptoms, abdominal pain, and impotence.  In an April 1974 
service treatment record and an August 1974 Report of Medical 
History, the Veteran reported difficulty getting erections.  
The Board notes that the Veteran also indicated at the April 
2009 hearing that he was treated in service for a venereal 
disease, stomach problems, and hepatitis, which he believes 
could be related to either his prostate condition or his 
erectile dysfunction.  A review of the Veteran's service 
treatment records reflects that the Veteran was treated for 
gonorrhea, stomach problems, cystitis, and hepatitis during 
service.  See service treatment records, January 1973, 
February 1974, and July 1974.

The Board notes that the Veteran has recently been diagnosed 
with benign hypertrophy of the prostate with urinary 
obstruction and has been prescribed Vardenafil for erection 
difficulties, as well as Viagara.  See VA treatment records, 
March 2006 and January 2009; Hampton-Illinois Medical Clinic 
treatment record, May 2001.  

Therefore, as the Veteran was treated in service for possible 
prostatitis and complaints of erectile dysfunction, and has 
been treated post service for benign hypertrophy of the 
prostate with urinary obstruction and impotence, and has 
reported a continuity of symptomatology between his in-
service complaints and his current problems, these issues 
must be remanded in order to schedule the Veteran for 
appropriate VA examinations to determine whether he has a 
current prostate condition of any kind or impotence, and, if 
so, whether this prostate condition or impotence was caused 
or aggravated by his active duty service.  See Colvin, supra.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for appropriate 
VA examinations for his claims for 
service connection for anxiety, a 
prostate condition, impotence, and 
residuals of a chest stabbing.  The 
claims file should be provided to the 
appropriate examiners for review, and 
the examiners should note that it has 
been reviewed.  After reviewing the 
file and examining the Veteran, the 
examiners should render opinions as 
to whether the Veteran currently has 
anxiety, a prostate condition, 
impotence, or any current residuals 
of a chest stabbing, to include a 
scar.  If so, opinions should be 
provided as to whether it is at least 
as likely as not that the Veteran's 
anxiety, prostate condition, 
impotence, or residuals had their 
onset in service, or are otherwise 
related to service.   
        
It would be helpful if the examiners 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiners should provide 
complete rationales for any opinions 
provided.

2.	Then, readjudicate the claims.  In 
particular, review all the evidence 
that was submitted since the February 
2009 supplemental statement of the 
case (SSOC).  If the benefits sought 
on appeal remain denied, the Veteran 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claims 
should be returned to the Board for 
further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may  result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




